COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE CLERK
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                            OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MAR1ALYN BARNARD                          SAN ANTONIO, TEXAS 7820S-3037                        TELEPHONE
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                         (210)335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                            FACSIMILE NO.
JASON PULLIAM                                                                                  (210)335-2762
 JUSTICES



                                             April 27, 2015



     David L. Reuthinger, Jr.                                             Nathan H. Chu
     Webb County District Attorney's Office                               5517 McPherson, Suite 14
     1110 Victoria, Suite 401                                             Laredo, TX 78041
     Laredo, TX 78040


     Oscar A. Vela, Jr.
     Law Offices of Oscar A. Vela, Jr.
     5517 McPherson Road, Ste. 14
     Laredo, Texas 78041




     RE:     Court of Appeals Numbers:      04-14-00716-CR & 04-14-00717-CR
             Trial Court Case Number:       2014-CRM-0003 89-D2
             Styles:                        Francisco Javie Azuara, Jr. and Alfonso Carlos
                                            Tamez v. The State of Texas



     Dear Counsel:


             Enclosed please find the order which the Honorable Court of Appeals has issued
     in reference to the above styled and numbered cause.


             If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK




                                                             Margaret/E. Adams
                                                             Legal Assistant, Fourth Court of Appeals
                                                             210.335.3854